TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 11, 2019



                                      NO. 03-18-00367-CV


                                    Timothy Onkst, Appellant

                                                  v.

                                    Jennifer Morgan, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the protective order signed by the trial court on February 22, 2017 and its

order in a suit affecting the parent-child relationship signed April 18, 2018. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s orders. Therefore, the Court affirms the trial court’s orders. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.